 



EXHBIT 10.1
FIRST AMENDMENT TO WAREHOUSING CREDIT AGREEMENT
     THIS FIRST AMENDMENT, dated as of July 21, 2006, amends and modifies a
certain Warehousing Credit Agreement, dated as of April 19, 2006 (the “Credit
Agreement”), between EBANK MORTGAGE, LLC (the “Borrower”) and U.S. BANK NATIONAL
ASSOCIATION (the “Bank”). Terms not otherwise expressly defined herein shall
have the meanings set forth in the Credit Agreement.
     FOR VALUE RECEIVED, the Borrower and the Bank agree that the Credit
Agreement is amended as follows.
ARTICLE I — AMENDMENTS TO THE CREDIT AGREEMENT
     1.1 Maturity Date. The definition of “Maturity Date” in Section 1.01 is
amended to read as follows:
          "'Maturity Date‘: the earlier of (i) the date on which the Bank
terminates the Warehousing Commitment pursuant to Section 7.02 hereof and
(ii) July 31, 2007.”
     1.2 Construction. All references in the Credit Agreement to “this
Agreement”, “herein” and similar references shall be deemed to refer to the
Credit Agreement as amended by this Amendment.
ARTICLE II — REPRESENTATIONS AND WARRANTIES
     To induce the Bank to enter into this Amendment and to make and maintain
the Loans under the Credit Agreement as amended hereby, the Borrower hereby
warrants and represents to the Bank that it is duly authorized to execute and
deliver this Amendment, and to perform its obligations under the Credit
Agreement as amended hereby, and that this Amendment constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.
ARTICLE III — CONDITIONS PRECEDENT
     This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:
     3.1 Warranties. Before and after giving effect to this Amendment, the
representations and warranties in Article IV of the Credit Agreement shall be
true and correct as though made on the date hereof, except for changes that are
permitted by the terms of the Credit Agreement. The execution by the Borrower of
this Amendment shall be deemed a representation that the Borrower has complied
with the foregoing condition.

 



--------------------------------------------------------------------------------



 



     3.2 Defaults. Before and after giving effect to this Amendment, no Default
and no Event of Default shall have occurred and be continuing under the Credit
Agreement. The execution by the Borrower of this Amendment shall be deemed a
representation that the Borrower has complied with the foregoing condition.
     3.3 Documents. The Borrower shall have executed and delivered this
Amendment, and the Guarantor shall have executed and delivered the
acknowledgements attached hereto.
ARTICLE IV — GENERAL
     4.1 Expenses. The Borrower agrees to reimburse the Bank upon demand for all
reasonable expenses (including reasonable attorneys’ fees and legal expenses)
incurred by this Bank in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Bank harmless from all liability for, any stamp or other taxes which may be
payable with respect to the execution or delivery of this Amendment, which
obligations of the Borrower shall survive any termination of the Credit
Agreement.
     4.2 Counterparts. This Amendment may be executed in as many counterparts as
may be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.
     4.3 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.
     4.4 Law; Consent to Jurisdiction; Waiver of Jury Trial. This Amendment
shall be a contract made under the laws of the State of Minnesota, which laws
shall govern all the rights and duties hereunder. This Amendment shall be
subject to the Consent to Jurisdiction and Waiver of Jury Trial provisions of
the Credit Agreement.
     4.5 Successors; Enforceability. This Amendment shall be binding upon the
Borrower and the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Bank and the successors and assigns
of the Bank. Except as hereby amended, the Credit Agreement shall remain in full
force and effect and is hereby ratified and confirmed in all respects.
(signature page follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed at Minneapolis, Minnesota by their respective officers thereunto duly
authorized as of the date first written above.

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ William J. Umscheid               Title:   Vice President      
EBANK MORTGAGE, LLC
      By:   /s/ Lou J. Barrette               Title:   President    

 